Case 2:19-cv-05411-WJM-MF Document 20 Filed 10/22/19 Page 1 of 6 PageID: 722




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT Of NEW JERSEY



 JORGE VALDES, on behalf of herself and all                     Civ. No.: 2:19-05411
 others similarly situated,
                                                                         OPINION
                 Plaintiffs,

         V.


 CENTURY 21 REAL ESTATE, LLC,

                 Defendant.


WILLIAM J. MARTINI, U.S.D.J.:

       Plaintiff Jorge Valdes brings this putative class action against Defendant Century
21 Real Estate, LLC (“Century 21”) for violating the Telephone Consumer Protection Act
of 1991 (“TCPA”), 47 U.S.C. § 227 etseq. Now before the Court is Century 21’s motion
to dismiss Plaintiffs Amended Complaint for failure to state a claim under Federal Rule
of Civil Procedure 12(b)(6). For the reasons stated below, the motion is DENIED.

   I.      BACKGROUND
       Plaintiff Jorge Valdes is a California resident. Am. Compi. ¶ 2, ECF No. 11.
Defendant Century 21 is a New Jersey national real estate franchise with over 8,000
franchised locations. Id. at ¶J 1, 5. Century 21’s realtors are affiliated with franchised
locations. Id. at ¶ 2. Valdes alleges that Century 21 realtors market realty services on
behalf of and at the direction and control of Century 21. Id. Valdes alleges that Century
21 controls realtors’ marketing by means of its training programs through which Century
21 directs realtors to (1) buy leads associated with real estate listings that have expired or
otherwise been removed from multiple listing services, and (2) cold call those leads using
an autodialer without consent. Id. at ¶J 2, 8-22. Specifically, Valdes alleges that Century
21 uses the Century 21 Workbook, Century 21 University, a preferred vendor program,
Century 21 coaches, and annual seminar retreats to institute its marketing plan. Id.

        On February 8, 2010, Plaintiff Valdes registered his cellular phone number on the
do not call list. Id. at ¶ 23. Valdes alleges that between May 17, 2018 and October 29,
2019, he received twelve unsolicited, autodialed phone calls from Century 21 realtors
soliciting Valdes to list his property with them. Id. at ¶ 24-33. Plaintiff filed a three-count
class action complaint for violation of the TCPA and the TCPA’s implementing regulation,
Case 2:19-cv-05411-WJM-MF Document 20 Filed 10/22/19 Page 2 of 6 PageID: 723



47 C.F.R. § 64.1200. Id. at ¶ 40-57. In each count, Valdes alleges that Century 21 is
“vicariously liable for its realtors’ calls because it directed, appeared to direct, andlor
ratified the realtors’ actions.” Id. at ¶J 43, 49, 56. Now before the Court is Century 21’s
motion to dismiss pursuant to Federal Rule of Civil Procedure (“FRCP”) 12(b)(6). ECF
No. 14.

   II.    STANDARD OF REVIEW

        federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint
if the plaintiff fails to state a claim upon which relief can be granted. The movant bears the
burden of showing that no claim has been stated. Hedges v. United States, 404 F.3d 744,
750 (3d Cir. 2005). “[A]ll allegations in the complaint must be accepted as true, and the
plaintiff must be given the benefit of every favorable inference to be drawn therefrom.”
Malteus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “But [courts] disregard rote recitals
of the elements of a cause of action, legal conclusions, and mere conclusory statements.”
James, 700 F.3d at 679 (citations omitted). Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient
factual matter. to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbat,
                .   .




556 U.S. 662, 678 (2009) (quoting Bell Ad. Corp. v. Twonthly, 550 U.S. 544, 570 (2007)).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks
for more than a sheer possibility that a defendant has acted unlawfully.” Id.

   III.    DISCUSSION
       To assert a claim under the TCPA’s autodialer provision, 47 U.S.C. §
227(b)(1)(A)(iii), a plaintiff must show that the defendant: (1) called her cell phone; (2)
using an automatic telephone dialing system (“ATDS”); (3) without her prior express
consent. See Mims v. Arrow fin. Servs., LLC, 565 U.S. 368, 373 (2012) (citing 47 U.S.C.
§ 227(b)(1)(A)). Section 227(c) provides that any “person who has received more than one
telephone call within any 12-month period by or on behalf of the same entity in violation
of the regulations prescribed under this subsection may” may bring a private action based
on a violation of said regulations, which were promulgated to protect telephone
subscribers’ privacy rights to avoid receiving telephone solicitations to which they object.
47 U.S.C. § 227(c). Section 64.1200(c) of the TCPA’s implementing regulations, provides
that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential
telephone subscriber who has registered his or her telephone number on the national do
not-call registry of persons who do not wish to receive telephone solicitations that is
maintained by the federal government.” 47 C.F.R. § 64.1200(c).


                                               2
Case 2:19-cv-05411-WJM-MF Document 20 Filed 10/22/19 Page 3 of 6 PageID: 724



        Century 21 argues that Valdes fails to state a claim under 47 U.S.C. §
227(B)(1)(A)(iii) because he fails to allege that any of the twelve calls he received were
made using an automatic telephone dialing system. Century 21 argues that Valdes fails to
state a claim under 47 C.F.R. § 64.1200(d) because: (1) Valdes does not allege that he
received calls on his residential telephone line; (2) Valdes pleads with insufficient factual
detail that he notified callers that he was on the do-not-call list; and (3) Valdes does not
allege any facts suggesting that subsequent calls he received after requesting to be placed
on the do-not-call list were from the same franchisee or business entity as those calls he
received prior to that request. Valdes appears to assert only that Century 21 is vicariously
liable for violating the TCPA, not that it is directly liable. See Am. Compi. ¶l 43, 49, 56;
DefsReply,ECFNo. 16,at2n. 1.

   A. Autodialer Claim

        To state a claim under the TCPA’s autodialer provision, 47 U.S.C. § 227(b)(1)(A),
a plaintiff must plausibly allege, among other things, that he was called on his cellular
telephone number using an autodialer. At this stage of the proceedings, a TCPA plaintiff
sufficiently alleges that calls were made using an autodialer by identifying “circumstances
surrounding” the calls that “create a plausible inference of autodialing,” including: their
“commercial” content; that multiple calls were made to the same recipient; and that they
were made without the recipient’s consent. See Keim v. ADF Midatlantic, LLC, No. 12-
80577-CIV, 2015 U.S. Dist. LEXIS 159070, at *12 (S.D. Fla. Nov. 9, 2015); Scott v. 360
Mortg. Grp., LLC, No. 17-cv-6 1055, 2017 U.S. Dist. LEXIS 207513, at *17 (S.D. Fla. Dec.
 14,2017); Smith v. Royal Bahamas Crttise Line, No. l4-cv-03462, 2016 U.S. Dist. LEXIS
6204, at *1o..12 (N.D. Ill. Jan. 20, 2016).


         Here, Plaintiff alleges with regard to the calls he received marketing Century 21
realty services that they were commercial, that he received multiple similar calls, they were
made without Plaintiffs consent notwithstanding his having previously demanded that
realtors marketing Century 21 realty services stop calling him, and that other consumers
received similar calls under similar circumstances. Am. Compl. at ¶j 23-3 1. Generally,
these factors have been held to be insufficient indicia indicating an autodialer was used.
See Montinola v. Synchrony Bank, CV. 17-8963, 2018 WL 4110940, at *3 (D.N.J. Aug.
28, 2018) (“For example, Plaintiff does not provide any factual allegation as to whether there
was a pause at the beginning of the call, whether the voice on the other end sounded robotic,
or whether the calls all came from the same number.”). Plaintiff also alleges that two of the
realtors that called him stated that they obtained Plaintiffs telephone number from RedX,
which is a company that sells lists of leads that are configured to be loaded into a number
of different autodialers that have the capacity to store and automatically dial all of the
numbers from the list without human intervention, and that dial multiple numbers from the
list at the same time, and Century 21’s realtors have been trained in the use of autodialers.

                                              3
Case 2:19-cv-05411-WJM-MF Document 20 Filed 10/22/19 Page 4 of 6 PageID: 725



Id. at ¶J 27-28, 30. Thus, Valdes’ autodialer TCPA claim is facially plausible and Century
211s sufficiently on notice.

   B. Internal Do Not Call Claim

       The TCPA prohibits solicitous calls to cell phone and landline numbers by or on
behalf of a company that does not implement sufficient policies and procedures for
maintaining an internal list of consumers that have requested not to be called—an internal
do not call list. See 47 U.S.C. § 227(c)(5) (establishing a private right of action for
violations of 47 C.F.R. § 64.1200(c) and (d); 47 C.F.R. § 64.l200(d)(l)-(6) (identifying
requirements for internal do not call list policies and procedures).

           1. Residential Number

        Century 21 argues that Plaintiff fails to allege an internal do not call list claim
because Plaintiff does not allege that his cellular telephone number was a “residential”
number. See 47 C.F.R. § 64.1400(d)(3) (specifying “residential subscriber”). Plaintiff
pleads that he “registered his cellular phone number on the DNC” and that his “cellular
phone number is not associated with a business.” Am. Compi. at ¶ 23. In a 2003 Report
and Order, the FCC made clear that, under the TCPA, wireless telephone subscribers
should be presumed to be “residential subscribers.” See In re Rules & Regulations
Implementing the Tel. Consumer Frot. Act of 1991, 18 F.C.C. Rcd. 14014 at ¶ 33-36
(F.C.C. 2003); Id. at Appendix B, ¶ 29 (“we will presume wireless subscribers who ask to
be put on the national do-not-call list to be “residential subscribers.”). Century 21 argues
that this presumption should only be construed to apply to the request to be placed on the
do-not-call list and that further proof of residential status may be required if enforcement
action is taken. Id. at ¶ 36 n. 139 (“Such a presumption, however, may require a
complaining wireless subscriber to provide further proof of the validity of that presumption
should be need to take enforcement action.”). The Court finds that in light of the FCC
guidance stating that “it is more consistent with the overall intent of the TCPA to allow
wireless subscribers to benefit from the full range of TCPA protections,” it is sufficient
under Rule 12(b)(6) that Valdes has alleged that his cellular telephone number was not
used for a business purpose. Id. at ¶ 36.

       2. Sufficiency of Internal Do Not Call Claim

        Pursuant to subsection (5) of 47 C.F.R. 64.1200(d), “a residential subscriber’s do-
 not-call request shall apply to the particular business entity making the call (or on whose
 behalf a call is made), and will not apply to affiliated entities unless the consumer
 reasonably would expect them to be included given the identification of the caller and the

                                              4
Case 2:19-cv-05411-WJM-MF Document 20 Filed 10/22/19 Page 5 of 6 PageID: 726



product being advertised.” Century 21 contends that Valdes does not allege any facts
supporting a conclusion that any subsequent calls he received were from the same
franchisee or business entity as the calls he received prior to requesting to be placed on the
do-not-call list. It is sufficient that Valdes alleges that he received two or more calls on
behalf of Century 21 more than 30 days after he told Century 21 realtors that he did not
want to receive calls marketing Century 21 realty services. Am. Compl. ¶ 25, 29.
Whether or not the calls were on behalf of Century 21 goes to whether or not an agency
relationship existed between Century 21 and its franchisees.

   C. Agency Relationship Between Century 21 and Franchisees
       Three theories of agency may support vicarious liability in the TCPA context: (1)
actual authority; (2) apparent authority; and (3) ratification. See Thomas v. Taco Bell
Corp., 582 F. App’x 678, 679 (9th Cir. 2014) (citing In reDlSHNetwork, LLC, 28 F.C.C.R.
at 6950, n. 124). Century 21 contends that Valdes fails to sufficiently allege any facts that
would plausibly give rise to vicarious liability against Century 21.

           1. Actual Authority
        “Actual authority is the authority that a principal expressly or implicitly gives an
agent.” United States v. Martinez, 613 F.2d 473, 481 (3d Cir. 1980); Lind v. Schenley
Inthis., Inc., 278 F.2d 79, 85 (3d Cir. 1960) (“Actual authority’ means, as the words
connote, authority that the principal, expressly or implicitly, gave the agent.”); see
Ctmningham v. Rapid Response Monitoring Servs., 251 F. Supp. 3d 1187, 1199 (M.D.
Tenn. 2017). An agent acts with actual authority if it “reasonably believes, in accordance
with the principal’s manifestations to the agent, that the principal wishes the agent so to
act.” Restatement (Third) of Agency § 2.01. For a TCPA claim, a plaintiff sufficiently
pleads that a defendant directed a realtor’s calls by alleging that the caller “expressly
mentioned” the defendant “by name”; that the defendant had the authority to “revise[]” call
“scripts” or provide feedback regarding calls; that the defendant had the authority to
“provide[] lead lists”; that the defendant was “aware” that an autodialer was being used;
and/or other facts giving rise to an inference that the defendant was “heavily involved” in
the “sales practices and marketing procedures.” United States v. Dish Network LLC, 256
F. Supp. at 922-923 (“The fact that Dish may rarely have exercised these indicia of
 authority to control does not matter. The issue for purposes of agency analysis is the
 existence of the authority, not the actual use of the authority.”).

         Plaintiff alleges that Century 21 was heavily involved in realtors’ unsolicited calls.
 Am. Compl. at ¶ 2, 8-22, 25-28. Valdes contends that through the its training techniques,
 Century 21 in effect directed realtors to solicit business for Century 21 ‘s and the realtors’
 common benefit by purchasing lists of leads associated with expired listings and similar
 properties and calling them repeatedly with an autodialer. Century 21 allegedly instructed
 realtors on how frequently to make calls and on what to say during calls: to identify
                                               5
Case 2:19-cv-05411-WJM-MF Document 20 Filed 10/22/19 Page 6 of 6 PageID: 727



themselves as calling on behalf of Century 21, to offer the Century 21 pledge, and to solicit
expired listings. Century 21 also allegedly facilitated realtors’ access to lead lists and
autodialers. Valdes has pleaded with sufficient specificity that Century 21 is vicariously
liable based on an actual authority theory.

          2. Apparent Authority
       Apparent authority “arises when a third-party reasonably believes that the. agent
                                                                                       .   .



had authority to act on behalf of the principal and that belief can be traced to the principal’s
own manifestations.” In re fresh & Process Potatoes Antitrust Litig., 834 F. Supp. 2d
1141,1167—68 (D. Idaho 2011);seealsoHossfeldv. Gov’t Employees Ins. Co., 8$ F. Supp.
3d 504, 510-11 (D. Md. Feb. 25, 2015) (citing Kristensen, 12 F. Supp. 3d at 1302, and
concluding that “apparent authority” is “based on a reasonable person’s perception of who
authorized [making the call]”).

       Here, Plaintiff sufficiently pleads Century 21’s vicarious liability predicated on
apparent authority and ratification theories based on the same allegations supporting an
actual authority theory, including that realtors identified themselves as calling from
“Century 21” during calls, that Century 21 provided instruction regarding call content and
frequency, and that Century 21 facilitated realtors’ access to lead lists and dialers to call
them with (i.e., Century 21 knew or should have known of realtors’ TCPA violations and
accepted the benefits of their calls anyway). See Am. Compl. at ¶J 2, 8-22, 24-28.

   IV.     CONCLUSION
     For the reasons set forth above, Century 21’s motion to dismiss, ECF No. 14, is
DENIED.



                                                      1AM .MAImNI, U. S.D .J.


Dated: October 21, 2019




                                               6
